Citation Nr: 0018071	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether service in the Coast Guard Auxiliary is considered 
active duty.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1934 to June 
1937, and from April 1943 to December 1945.  The record 
discloses that the appellant had service with the Coast Guard 
Auxiliary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant's service in the Coast 
Guard Auxiliary was not recognized as active duty for 
purposes of establishing entitlement to compensation 
benefits.  The appellant filed a notice of disagreement with 
this rating determination in November 1998.  A statement of 
the case was forwarded to the appellant in January 1999.  The 
appellant perfected his appeal in this matter in March 1999. 


FINDING OF FACT

Service in the Coast Guard Auxiliary is not recognized as 
active military, naval or air service in the Armed Forces of 
the United States. 


CONCLUSION OF LAW

Recognition of the appellant's service in the Coast Guard 
Auxiliary as active duty,  for purposes of entitlement to 
Department of Veterans Affairs benefits, has not been 
established.  38 U.S.C.A. §§ 101(2), 5107 (West 1991); 38 
C.F.R. §§ 3.1, 3.6, 3.7  (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well groundedness applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, there is no dispute as to the 
evidence, but only to the law and its meaning.  Thus, the 
concept of well groundedness is not for application. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The issue presented in this case is whether the appellant's 
service with the Coast Guard Auxiliary is recognized by 
statute as active duty for purposes of establishing 
entitlement to VA benefits.  In this case, the appellant 
contends that he incurred an injury to his back in January 
1997, while serving with the Coast Guard Auxiliary.  The 
appellant maintains that the performance of his Coast Guard 
Auxiliary duties, while under orders, is considered the same 
as active duty in the Coast Guard. 

The term "active military, naval, or air  service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Under the provisions of 38 C.F.R. § 3.7, certain individuals 
and groups are considered to have performed active military, 
naval, or air service.  In this context, persons with active 
service in the Coast Guard on or after January 29, 1915, 
while under jurisdiction of the Treasury Department, Navy 
Department, or the Department of Transportation are 
considered to have performed active military, naval, or air 
service.  38 C.F.R. § 3.7(h).  Further, under this provision, 
temporary members of the Coast Guard Reserves are considered 
to have performed active duty during periods of active duty 
for training, or inactive duty for training.  38 C.F.R. 
§ 3.6(c) and (d).   

Pursuant to section 401 of Public Law 95-202, the Secretary 
of Defense has certified that persons with active military 
service in designated groups are eligible for VA benefits, if 
their service is certified by the Secretary of Defense as 
active military service and if a discharge under honorable 
conditions is issued by the Secretary.  38 C.F.R. § 3.7(x).  
In this regard, service has not been certified as active 
military service for the Coast Guard Auxiliary. 

Applicable regulations provide that for purposes of 
entitlement to service connection entitlement to service 
connection may be allowed for a disability which, based on a 
review of the entire evidence of record, is determined to 
have been incurred in or aggravated by the veteran's period 
of active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order for a person to 
be considered a "veteran" for VA benefits purposes, he must 
have served in the active military, naval or air service, 
meaning, he must have had active duty service.  As indicated, 
only those civilian employees specifically enumerated in 38 
C.F.R. § 3.7 are deemed to have had active duty service.   
Service in the Coast Guard Auxiliary is not recognized as 
active duty.

In a case such as this, when the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Therefore, since the appellant does 
not meet the basic criteria for VA compensation benefits, on 
the basis of his service in the Coast Guard Auxiliary,  the 
claim must be denied. 


ORDER

The appellant's service with the Coast Guard Auxiliary is not 
recognized as active duty for purposes of establishing 
entitlement to VA benefits.  The benefit sought on appeal is 
denied. 



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

